Citation Nr: 1012557	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  03-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1965 until March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma, which granted service connection for PTSD and 
assigned an initial rating of 30 percent, effective May 31, 
2002.

The issue on appeal was initially before the Board in March 
2005.  The Board increased the Veteran's initial evaluation 
for PTSD from 30 percent to 50 percent.  That 50 percent 
award was implemented by the RO in a November 2005 rating 
decision.  At that time, the RO also awarded a 70 percent 
rating effective September 6, 2005.

The Veteran appealed the Board's March 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2007 Memorandum Decision, the Court vacated the 
Board's decision to the extent that it denied a rating in 
excess of 50 percent and remanded the matter back to the 
Board for additional development.  In a March 2008 decision, 
the Board granted an increased initial rating of 70 percent 
effective from May 31, 2002, to September 5, 2005.  That 
award was then implemented by a March 2008 RO rating 
decision.

The Veteran pursued an appeal and in June 2009, the Court 
granted a Joint Motion for Remand vacating the Board's March 
2008 to the extent that it denied a rating in excess of 70 
percent and remanded the claim to the Board for 
readjudication, in accordance with the Joint Motion.

In compliance with the Court's Order, the Board in a July 
2009 decision remanded the Veteran's claim to provide the 
Veteran with a recent VA compensation examination and to 
obtain recent VA Medical Center (VAMC) outpatient treatment 
records.  The RO completed this development, and continued 
to deny the Veteran's claim for a higher rating.  The 
Veteran continued to appeal.

FINDING OF FACT

Throughout this appeal, the Veteran's PTSD has been 
manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria are met for a 100 percent rating for the 
Veteran's PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Since the Board is granting the Veteran's claim in full 
(i.e., 100 percent retroactively effective to the date of 
his service connection claim), there is no need to discuss 
whether there has been compliance with the duty-to-notify-
and-assist provisions of the Veterans Claims Assistance Act 
(VCAA) because even if for the sake of argument there has 
not been, this is ultimately inconsequential and, therefore, 
at most harmless, i.e., non-prejudicial error. 
 38 C.F.R. § 20.1102 (2009); cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Whether the Veteran is Entitled to an Initial Rating Higher 
than 70 Percent for his PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

If two evaluations are potentially applicable, the higher 
one will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2009).  

And as already alluded to, if, as here, there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be 
assigned for separate periods of time, based upon the facts 
found.  That is to say, VA may "stage" the rating to 
compensate the Veteran for times since the effective date of 
his award when his disability may have been more severe than 
at others.  Fenderson, 12 Vet. App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, 
irrespective of whether they were raised by the Veteran, as 
well as the entire history of the Veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected PTSD, currently evaluated 
as 70 percent disabling under 38 C.F.R. 
§ 4.130, DC 9411, which refers to posttraumatic stress 
disorder (2009).

Under DC 9411, occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or, inability to 
establish and maintain effective relationships, warrants a 
70 percent rating.  38 C.F.R. § 4.130.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); or, disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  38 C.F.R. § 4.130. 

The Court has indicated that the use of the term "such as" 
in the general rating formula for mental disorders in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree 
of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  It is not required to find the presence of 
all, most, or even some, of the enumerated symptoms recited 
for particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for 
each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  
Id., at 443.

Instead, the rating specialist is to consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

In assessing the evidence of record, the Board has 
considered the Veteran's Global Assessment of Functioning 
(GAF) scores.  The GAF score is a scaled rating reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 
32).  Throughout his appeal, the Veteran's GAF score has 
ranged from 45 to 60.  According to the DSM-IV, a GAF score 
in the range of 51-60 indicates moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41-50 indicates serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  Although GAF scores are important in 
evaluating mental disorders, the Board must consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for 
the rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
as to each claim.

Applying the criteria to the facts of this case, the Board 
finds that the Veteran is entitled to a 100 percent rating 
for his PTSD.  The evidence of record establishes that the 
Veteran has total occupational and social impairment - the 
requirements for the maximum rating of 100 percent.  
The Board finds that the evidence of record reflects that 
the Veteran is incapable of working (substantially gainful 
employment) on account of his PTSD.  Both the September 2009 
VA examiner and the October 2009 private examiner, E.J.C., 
have confirmed this.  Specifically, E.J.C. indicated that 
the Veteran has been incapable of working since 2002.  The 
September 2009 VA examiner did not comment on the exact date 
that the Veteran's unemployability began.

Additionally, the evidence of record establishes that the 
Veteran has total social impairment due to his PTSD.  At the 
Veteran's December 2002 and October 2005 VA compensation 
examinations, the VA examiners determined that the Veteran 
avoided crowds and social activities, and was unable to 
interact with customers in a business setting.  The VA 
examiner in December 2002 further commented that the 
Veteran's PTSD produced considerable disturbance in his 
work, social activities and quality of life.  VA outpatient 
treatment records dated in 2003 revealed deficiencies in 
family relations and mood.  Specifically, the Veteran was 
socially isolative and had inappropriate bursts of anger in 
his marital relationship.  Additionally, obsessional rituals 
were demonstrated, in that he would check his closet and 
windows before going to bed.  In addition, he would check 
for intruders before entering the house with his family.  At 
his December 2004 hearing before the undersigned, the 
Veteran reported that his PTSD caused considerable 
disturbance in his work, social activities, and quality of 
life.  He explained that he could not be in public.  At his 
recent September 2009 VA compensation examination, the 
Veteran stated that he did not seek treatment or medication 
for his PTSD because he preferred to be left alone.  He 
indicated that he spent most of his time in the house and 
only left the house with his wife or kids.  The Veteran 
reported having only one friend and had stopped attending 
church.  And, furthermore, with the exception of the 
Veteran's two GAF scores of 55 and 60 in 2002 and 2003, the 
Veteran's GAF scores have indicated serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  The Board also finds that the Veteran's more 
recent GAF scores are more consistent with the totality and 
severity of his PTSD symptoms.  

Therefore, considering this evidence in the aggregate, the 
Board finds that the overall disability picture for the 
Veteran's PTSD more closely approximates total occupational 
and social impairment.  Although he admittedly does not 
display all of the symptoms listed for a rating at this 
higher level, he does display a persistent danger of hurting 
himself; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; and, 
grossly inappropriate behavior.  And, as previously 
mentioned, the specified factors for each incremental 
psychiatric rating are not requirements for a particular 
rating but are mere examples providing guidance as to the 
type and degree of severity, or their effects on social and 
work situations.  Thus, any analysis should not be limited 
solely to whether the symptoms listed in the rating scheme 
are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Therefore, based on the findings mentioned, the severity of 
the Veteran's PTSD is most commensurate with a 100 percent 
rating, so this rating must be assigned.  See 38 C.F.R. § 
4.7. 

The Veteran has asserted his symptoms have remained very 
frequent and nearly constant and his testimony is credible, 
particularly inasmuch as it is substantiated by the medical 
examiners' comments.  Moreover, the Veteran is uniquely 
suited to describe the severity, frequency, and duration of 
his PTSD symptoms.  See Falzone v. Brown, 8 Vet. App. 398 
(1995); Heuer v. Brown, 7 Vet. App. 379 (1995).

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has met the requirements 
for a higher rating of 100 percent during the entire period 
at issue, so the Board does not need to stage his rating. 

Therefore, resolving all reasonable doubt in his favor, the 
rating for the Veteran's PTSD will be granted to 100 percent 
effective May 31, 2002, the date of his original claim for 
service connection for his PTSD.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

A 100 percent rating is granted for the Veteran's PTSD, 
effective from May 31, 2002, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


